Fourth Court of Appeals
                                     San Antonio, Texas
                                             May 27, 2015

                                         No. 04-15-00251-CV

                            IN RE HEB GROCERY COMPANY, LP

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On May 20, 2015, newly retained appellate counsel for real party in interest Patricia Rani
Spaulding filed an unopposed motion for extension of time to file a response to the petition for
writ of mandamus. The motion is GRANTED. A response on behalf of the real party in interest
is due in this court no later than June 19, 2015.

           It is so ORDERED on May 27, 2015.



                                                     PER CURIAM




           ATTESTED TO: ___________________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2013-CI-08676, styled Patricia Rani Spaulding v. HEB, Inc., HEB
Grocery Company, LP; HEBCO GP, LLC and HEBCO Partners, Ltd., pending in the 285th Judicial District Court,
Bexar County, Texas, the Honorable Martha Tanner presiding.